DETAILED ACTION
Response to Amendment
The amendment filed 10/01/2021 has been entered.
Claims 7, 8 and 19 are cancelled. 
Claims 1, 9, 11, 14, 20, 21, and 24 are amended.
Claims 1-6, 9-18 and 20-27 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-17, 20-23, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark (US 20170371039 A1).
Regarding claim 1, Clark [Abstract] discloses obtaining three-dimensional forward- looking sonar (3D-FLS) data[0005, 0054 discloses FLS]; 

(ii) labelled secondary data from one or more secondary sources[0078, 0100]; and 
using the algorithm to detect a feature in the 3D-FLS data and classify the feature as seafloor or an in-water target[0005, 0078 discloses identification of objects].
Regarding claim 14, Clark [Abstract] discloses a three-dimensional forward-looking sonar (3D-FLS) device configured to insonify a region ahead of a vessel and collect 3D-FLS data[0005, 0054 discloses FLS]; and 
a processor operably coupled to the 3D-FLS device, the processor comprising a machine learning algorithm that has undergone supervised training[0078 discloses algorithm] using training data comprising (i) labeled 3D-FLS data [0078]and 
(ii) labelled secondary data from one or more secondary sources[0078, 0100],
whereby the machine learning algorithm is trained to detect and classify features in the 3D-FLS data, the features comprising seafloor and in-water targets[0005, 0078, 0099 discloses processor, algorithm and identification of objects].
Regarding claim 2, Clark discloses the 3D-FLS data comprises a point cloud of backscatter strength data.[0071; Fig 3, 4]
Regarding claims 3 and 17,
Regarding claim 4, Clark discloses the 3D-FLS data are obtained from a 3D-FLS system configured to be mounted on the hull of a boat.[0102]
Regarding claim 5, Clark discloses the algorithm is run on a processor operably connected to the 3D-FLS system.[0099]
Regarding claim 9, Clark discloses the labeled secondary data comprises one or more of:
manually labeled volumetric backscatter strength data; bathymetric survey data from a reference source; multibeam echosounder data (MBES)[0046,0047]; single beam echosounder data (SBES); 3D-FLS data obtained from the same sonar system at a different angle or time[0048, 0049, 0100]; nautical chart data; radar data[0096]; and automatic identification system (AIS) data.
Regarding claim 10, Clark discloses the MBES or SBES data are obtained from the same vessel as the 3D-FLS data.[0046, 0047]
Regarding claim 11, Clark discloses the labled secondary data comprise information about position, speed, and heading.[0046, 0047, 0112]
Regarding claim 12, Clark discloses sub-classifying the in-water targets as one or more of wakes; buoys; fish; boats; and engine noise.[0005]
Regarding claims 13 and 26, Clark discloses the algorithm generates an output comprising a classification for each point in the 3D-FLS data, the classification representing a likelihood that the point corresponds to (i) seafloor, (ii) an in-water target, or (iii) background [0043, 0077, 0116].
Regarding claim 15, Clark discloses the 3D-FLS device is configured to be mounted on the hull of a boat.[0102]
Regarding claim 16,
Regarding claim 20, Clark discloses the processor is configured to improve the training data with manually labeled volumetric backscatter strength data.[0078]
Regarding claim 21, Clark discloses the algorithm has been further trained on reference seafloor data.[0046, 0047]
Regarding claim 22, Clark discloses adownward-looking sonar operably connected to the processor and configured to obtain the reference seafloor data.[0046, 0047, 0051; Fig 2A]
Regarding claim 23, Clark discloses the downward-looking sonar comprises an echosounder[0046, 0047, 0051; Fig 2A]
Regarding claim 25, Clark discloses the processor is further configured to sub-classify the in- water targets as one or more of: wakes; buoys; fish; boats; and engine noise.[0005]
Regarding claim 27, Clark discloses a display for displaying the features with labels indicating their classifications or classification likelihoods.[Fig 9; 0090]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20170371039 A1) as applied to claims 1 and 14 above, and further in view of Kim (IEEE/OES Autonomous underwater vehicles, 2016).
Regarding claim 6 and 18, Clark does not explicitly teach the algorithm is a convolutional neural network.
Kim teaches that the algorithm is a convolutional neural network.[Title, Abstract; Page 396, 398 teach use of convolutional neural network in a sonar system algorithm]
It would have been obvious to one of ordinary skill in the art to have modified the algorithm in Clark further in view of the convolutional neural network of Kim in order to create a more efficient sonar with less human intervention and better automation and optimized processing.
Regarding claim 24, Clark does not explicitly teach the algorithm has been further trained on 3D-FLS data collected from the 3D-FLS device at a different angle or time. 
Kim teaches that the algorithm has been further trained on 3D-FLS data collected from the 3D-FLS device at a different angle or time.[Page 398 teaches use of images in training the algorithm]
It would have been obvious to one of ordinary skill in the art to have modified the algorithm in Clark further in view of the training model of Kim in order to create more robust training to build a better model.

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments with regard to the rejection under 35 USC § 102 and 35 USC § 103, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically the prior art does disclose all the elements claimed. Clark does disclose a supervised machine learning algorithm [0078] and the use of labelled secondary data from one or more secondary sources [0078, 0100] as previously and currently cited in the rejection. Rejections are maintained – and no allowable subject matter can be identified at this time. 
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645